NO. 12-20-00152-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JEREMY MING,                                              §   APPEAL FROM THE 294TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

S & M ACQUISITIONS &
DEVELOPMENT, INC.,                                        §   VAN ZANDT COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Jeremy Ming, perfected this appeal on June 12, 2020. The clerk’s record was filed on
August 11 and Ming’s brief was due on or before September 10. On September 25, this Court
notified Ming that the brief was past due. We further notified Ming that the appeal may be
dismissed for want of prosecution unless a motion for extension of time, containing a reasonable
explanation for the failure to file a brief and showing that Appellee has not suffered material
injury thereby, is filed no later than October 5.
         The October 5 deadline has passed and Ming has not filed a brief, a motion for leave to
file a late brief, or a motion for extension of time. Accordingly, we dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered October 14, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 14, 2020


                                        NO. 12-20-00152-CV


                                  JEREMY MING,
                                     Appellant
                                        V.
                     S & M ACQUISITIONS & DEVELOPMENT, INC.,
                                     Appellee


                               Appeal from the 294th District Court
                       of Van Zandt County, Texas (Tr.Ct.No. 20-00104)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.